Name: Commission Regulation (EEC) No 2649/82 of 1 October 1982 amending Regulation (EEC) No 507/82 continuing the measures referred to in Regulation (EEC) No 1993/78 on measures to promote sales outside the Community of milk products of Community originu
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2. 10 . 82 Official Journal of the European Communities No L 280/5 COMMISSION REGULATION (EEC) No 2649/82 of 1 October 1982 amending Regulation (EEC) No 507/82 continuing the measures referred to in Regulation (EEC) No 1993/78 on measures to promote sales outside the Community of milk products of Community origin Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1079/77 of 17 May 1977 on a co-responsibility levy and on measures for expanding the markets in milk and milk products ('), as last amended by Regulation (EEC) No 1 189/82 (2), and in particular Article 4 thereof, Whereas in the course of implementing the measures pursuant to Commission Regulation (EEC) No 507/82 (3), as last amended by Regulation (EEC) No 2467/82 (4), it has become apparent that, in order to ensure the effectiveness of the measures in question outside the Community, the name of the country or region of origin should in some cases be mentioned ; whereas, accordingly, the provisions in question should be amended ; The following paragraph 4 is hereby added to Article 2 of Regulation (EEC) No 507/82 : '4 . The Commission may, however, on the basis of a duly justified request, derogate from the provi ­ sions of the fourth indent of paragraph 1 (c), provided that the promotional measures concerned clearly highlight the Community origin of the milk products in question.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 1 October 1982. For the Commission Poul DALSAGER Member of the Commission (&gt;) OJ No L 131 , 26 . 5 . 1977, p . 6 . (2) OJ No L 140, 20 . 5 . 1982, p . 8 . (3) OJ No L 61 , 4. 3 . 1982, p . 15 . (4) OJ No L 263, 11 . 9 . 1982, p . 10 .